ORDER

PER CURIAM.
Merlyn Mabins Griffin appeals from the Final Award of the Labor and Industrial Relations Commission (Commission) awarding her compensation in the form of permanent partial disability for a work-related accident but finding that she reached maximum medical improvement on October 6, 1999, and thus Federal Express Corporation (Employer) was not liable for any of her medical care following that date. Employer cross-appeals from the Final Award, alleging error in the Commission’s admission of a certain medical report. We have reviewed the briefs of the parties and the record on appeal and conclude that the Final Award is supported by sufficient competent and substantial evidence and is not contrary to the weight of the evidence. Lawson v. Ford Motor Co., 217 S.W.3d 345, 348 (Mo.App. E.D.2007). Employer’s cross-appeal is moot. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).